Order directing defendant David Weiss to account and to turn over a stated sum to the receiver, said order as resettled, and order adjudging said Weiss in contempt reversed on the law and the facts, with ten dollars costs and disbursements, and motions denied, with ten dollars costs. The county clerk’s *894certificate shows that the receiver to collect the rents filed Ms bond on January 23, 1931. He was not qualified to collect rents before that time. Appellant Weiss, the owner of the property, collected $1,097 in rents on January 15, 1931, the day such rents accrued. Upon these facts, the Special Term erred in directing Weiss to turn over to the receiver the sum so collected. (Fletcher v. Mc Keon, 71 App. Div. 278; Olive v. Levy, 201 id. 262; Wyckoff v. Scofield, 98 N. Y. 475.) Young, Hagarty, Carswell, Scudder and Davis, JJ., concur.